Citation Nr: 1631175	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a left shoulder disability.

(The issue of entitlement to additional vocational rehabilitation services under 38 U.S.C., Chapter 31, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to July 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a Travel Board hearing was held before an Acting Veterans Law Judge; a transcript is in the record.  In March 2012, the Board reopened the claim of service connection for a bilateral lower extremity disability, and remanded that matter, and the other claims on appeal for further development.  

In March 2016 VA informed the Veteran that the Acting Veterans Law Judge who conducted the July 2011 hearing was no longer employed by the Board.  He was offered the opportunity for another hearing before a Veterans Law Judge who would decide his appeal.  He did not respond, and is presumed to not desire another hearing.  


FINDINGS OF FACT

1.  A lower extremity disability was not manifested in service, and the preponderance of the evidence is against a finding that any right or left lower extremity disability is etiologically related to the Veteran's service.

2.  The Veteran's thoracolumbar spine disability was not manifested in service, and the preponderance of the evidence is against a finding that any current thoracolumbar spine disability is related to his service or was caused or aggravated by his service-connected residuals of a C-5 fracture.

3.  The Veteran's left shoulder disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is related to his service or was caused or aggravated by his service-connected residuals of a C-5 fracture.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral lower extremity disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for a thoracolumbar spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in April and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded a VA examination to determine the etiology of the claimed disabilities.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2011 hearing, the presiding Acting Veterans Law Judge identified the issues.  The Veteran's testimony was focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown. A deficiency in the conduct of the hearing is not alleged.  [Notably, the Veteran was afforded opportunity for another hearing, but he has not elected to have one.]

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in April 1988 he complained of sore legs and back after physical training.  He also reported painful legs that led to muscle tightness in his back.  The assessments were muscle spasm and shin splints.  In April 1989, he was admitted to a private hospital after being in a motor vehicle accident.  He was then transferred to a service department facility, and it was noted he had suffered a C-5 fracture, a right knee laceration and scalp lacerations.  While on convalescent leave, he was involved in a motorcycle accident and sustained superficial abrasions, including of the left knee, the entire left leg, the anterior left foot, and left anterior thigh.  He was seen in the orthopedic clinic in June 1989 and reported multiple aches and pains, including left leg pain.  It was noted that the pains were gradually diminishing over time.  In July 1989, the Veteran reported difficulty with his left shoulder, stating that it felt as if it were coming out of the joint.  A July 1989 Medical Board report notes the Veteran stated he had intermittent left leg pain.  The diagnosis was left leg pain.  In July 1989, the Veteran stated that he scraped his left leg and strained his left shoulder in the motorcycle accident.  

When the Veteran was seen for physical therapy in November 1989, it was noted that there was no discomfort with palpation of the lower legs (the tibia-fibula areas).  He stated the pain in his lower legs started after excessive walking or jogging.  The assessment was possible shin spins or possible tendonitis.  He was seen later that month for bilateral lower leg pain.  He said he feels minimal improvement until he starts to walk fast, and then the pain returns.  In December 1989, he was seen in the orthopedic clinic with complaints of bilateral below the knee leg pain of three months duration.  Examination found decreased subtalar range of motion in the right ankle.  The assessments were to rule out stress reaction and rule out chronic compartment syndrome.  In January 1990, he complained of right leg/ankle pain.  The assessments were no chronic compartment syndrome and anterior ankle pain of unknown etiology.  He was seen for physical therapy in February 1990 and reported lower leg pain and right ankle pain since August 1989.  The assessment was right ankle decreased strength, limitation of motion, and pain.  In March 1990, it was noted the Veteran had a tender left paraspinous muscle at the scapular body.  He had full range of left shoulder motion.  The assessment was muscle spasm.  Two weeks later, the assessment was upper back pain, old injury.  The next month he reported pain in the right tibial tubercle, right ankle/shin and left anterior knee.  Examination found he had full range of motion of the right ankle.  The assessment was multiple post-traumatic pains, activity related.  In May 1990, he was seen for continued right leg pain of unknown etiology.  He was again seen for right ankle and right leg pain in June 1990.  

On June 1990 Medical Board examination, it was noted that the Veteran continued to have aching right lower leg anterior compartment pain after exertion and increasingly severe anterolateral right ankle pain with any strenuous activity.  He had tried physical therapy, a walking program, elevation, rest and medication.  The work-up included normal X-rays of the right leg and ankle, normal compartment pressure of the right lower leg, and normal MRI of the right ankle.  Despite the evaluations and diagnostic testing, the etiology of the Veteran's right lower leg and right ankle pain was unclear.  His greatest limitations were from the ankle and leg pain.  In July 1990, there was tenderness over the trapezius into the occiput on the left.  

Private medical records show that in May 2001, the Veteran complained of right leg numbness and upper back pain.  It was noted that the numbness had been present for two weeks and the back pain had been constant since 1999.  Records from a chiropractor show the Veteran was involved in a motor vehicle accident in September 2007 and complained of shoulder pain.  A private physician noted in October 2008 that the Veteran had a frozen left shoulder.

On August 2009 VA joints examination, the Veteran reported left shoulder pain if he had to abruptly lift his arm above his head.  The examiner noted the STRs showed the Veteran reported upper back pain in March 1990.  He noted the Veteran said he did not have any treatment for his upper back.  The diagnoses were normal left shoulder and sprain of the thoracic spine.  X-rays of the thoracic spine showed spondylosis.  The examiner noted the Veteran was in a motor vehicle accident in service and was treated for his shoulder.  He stated the records show treatment for the right shoulder, but the Veteran's current complaints involved his left shoulder.  He noted that the Veteran did not have any objective finding on examination and did not have continuity of treatment or anything to substantiate continuity of complaints of the left shoulder.  He opined that the Veteran's left shoulder disability was not caused by or a result of the motor vehicle accident in service.  He said the Veteran complained of thoracic spine pain between the shoulder blade area and had upper back pain in service.  He noted that the Veteran did not have any record of treatment for the thoracic spine following service, and did not mention thoracic spine pain when treated by the VA in March 2002.  The examiner concluded that it was most likely that the Veteran had degenerative changes of the thoracic spine as this was one continuous entity of the disc skeletal system.  The degenerative changes were likely from the normal aging process and not directly related to the motor vehicle accident in service.  He added that the Veteran did not have any complaints in the record and there was no chronic nature to his upper back pain.  Thus, he opined it was less likely as not that the thoracic spine condition was caused by the motor vehicle accident in service.  

VA outpatient treatment records show that in April 2011 the Veteran was noted to have plantar fasciitis/metatarsalgia and in March 2012 he was noted to have gout.

On September 2012 VA shoulder examination, the Veteran stated that while he was rehabilitating from a motor vehicle accident in service he began to notice left shoulder and upper back pain; he was treated conservatively.  He said that the shoulder had continued to bother him since then.  The diagnosis was left shoulder tendinitis.  The examiner concluded it was less likely as not that the Veteran's current left shoulder degenerative joint disease was due to service, or that it was proximately due to, the result of, or aggravated by his service-connected cervical spine disability.  He noted there was minimal discussion in the STRs of left shoulder discomfort following the April 1990 motor vehicle accident, and no regular follow-up.  There was no further mention of the left shoulder until 2008, when a private physician stated the Veteran had a frozen shoulder.  The examiner also noted there was no clinical connection between a C-5 fracture with degenerative disc disease/degenerative joint disease at C 5-6 and a left shoulder condition.  He said the cervical condition might cause left hand numbness and tingling, but not any intrinsic shoulder pathology.  

On September 2012 VA ankle examination, the Veteran reported he has had problems with both ankles since the motor vehicle accident in service.  The diagnosis was bilateral ankle tendinitis.  The examiner concluded it was less likely as not that the Veteran has a disability of the lower extremities/ankles that was due to service.  He commented there was no significance to the Veteran's complaints of soreness in the back and legs in April 1988.  The examiner noted that the Veteran's ankles and feet were totally normal on physical examination and X-rays.  He acknowledged the STRs documented complaints of bilateral ankle and leg complaints, but these were more than 20 years ago and the records contained no ongoing documentation of recurrent problems in these areas.  Thus, chronicity was not shown.  He noted the Veteran had a history of gout which usually affects the feet and ankles, and that his uric acid was elevated that day.  He stated that this was probably the source of the Veteran's chronic ankle pain.  He concluded the complaints in 1988 were due to running while in physical training and were short-lived.  

On September 2012 VA spine examination, the Veteran stated he had experienced chronic mid-back pain from the lower cervical to lower thoracic areas since a motor vehicle accident in service.  The diagnosis was thoracic myofascial syndrome.  The examiner opined that it was less likely as not that the Veteran's current thoracic spine condition and/or thoracic/lumbar back pain was incurred in or caused by the 1989 motor vehicle accident or complaints of leg and back soreness in 1988.  He added it was also less likely as not that the thoracic spine condition was proximately due to, the result of, or aggravated by the cervical spine disability.  The examiner noted that the chronic thoracic/lumbar pain with myofascial syndrome was less likely as not due to service, and that, specifically, it was not due to the two accidents in service.  He stated there was no significance to the complaints of back and leg soreness in 1988.  Such complaints were due to physical activity and resolved without incident at that time.  The examiner noted he reviewed the record.  He noted that the Veteran's motor vehicle accident in April 1989 was significant for a C-5 fracture, but the Veteran had recovered fully.  He was continued on light duty due to right leg problems.  In June 1989, he complained of left leg pain after the motorcycle accident.  The examiner noted that the etiology of the Veteran's right lower leg and ankle pain was unclear, even after extensive work-up.  He stated it was interesting to note that while the Veteran alleged severe injuries from the April 1989 accident, he was healthy enough to ride a motorcycle two months later.  He commented that the record contained multiple entries for post-injury complaints of mid back pain, but his was through 1991, some 21 years earlier.  He stated there were no mention of chronic mid back pain until 2010 and that, therefore, chronicity was not shown.  

The Veteran has established service connection, for among other disabilities, residuals of a C-5 fracture. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

	Bilateral lower extremities 

The Veteran's STRs confirm that he was seen on a number of occasions in service with complaints involving the lower extremities.  In November 1989, it was noted he might have shin splints or tendonitis.  A June 1990 Medical Board examination noted that a work-up for his right lower leg pain included X-rays magnetic resonance imaging and a compartment pressure, but failed to produce an explanation for his complaints.  

The Veteran reported on the September 2012 VA examination that he has had bilateral ankle problems since the motor vehicle accident in service.  The examiner, who reviewed the record, concluded it was less likely than not that any current disability of the lower extremities is related to service.  He noted that the Veteran had complaints involving the legs and ankles during service, but found no indication that following service he continued to have problems with his lower extremities.  He attributed the Veteran's complaints in service to physical training, and noted they had resolved.  He related the Veteran's current ankle pain to gout.  

The Veteran's assertions that a bilateral lower extremity disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  The etiology of ankle tendinitis is a medical question that falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The only competent evidence regarding a nexus between the Veteran's bilateral lower extremity complaints and his service is the opinion of the VA examiner who, citing the clinical record, found that his bilateral ankle tendinitis is unrelated to service.  He provided rationale for the opinion, and it is persuasive evidence in this matter.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Thoracic spine 

The Veteran's STRs show he was seen for upper back pain in March 1990; no findings were noted.  It was noted this was associated with an old injury.  There is no other indication during service of any complaints pertaining to the thoracic spine.  He next reported upper back pain in May 2001, almost 10 years following his separation from service.  He did not mention that he had had continuous problems since service.  He stated that such complaints had been present since August 1999.  

When he was examined by VA in August 2009, the Veteran attributed his thoracic spine condition to his motor vehicle accident in service.  The examiner provided an equivocal opinion, noting that the Veteran had degenerative changes of the thoracic spine as part of a continuous entity of the disc skeletal system, but also stating that such changes were due to the normal aging process.  He also concluded that since chronicity was not shown, it was less likely than not that the Veteran's thoracic spine disability was caused by or a result of the accident in service.  

When the Veteran was examined by VA again in September 2012, the examiner opined that it was less likely than not that the Veteran's thoracic myofascial syndrome was due to service, to include the motor vehicle accident therein.  He also concluded it was less likely as not that the thoracic spine disability was proximately due to, the result of, or aggravated by the Veteran's service-connected C-5 fracture.  The examiner noted that the complaints of back soreness in service were related to physical activity and resolved, and that, although the STRs contain multiple entries for low and mid back pain, the record following service reflects no such complaints until 2010.  Thus, the examiner found that chronicity was not shown.  He also noted that the physical examination found the Veteran had full range of motion of the thoracolumbar spine, and that there was no evidence of any thoracolumbar pathology.

The Veteran's assertions that he has a thoracolumbar spine disability related to service or secondary to his service-connected residuals of a C-5 fracture are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a thoracolumbar disability such as here claimed are medical questions beyond the scope of lay observation or common knowledge, and require medical expertise.  The Veteran id not shown to have any medical expertise, and does not profess to have any such expertise.  Therefore, his opinion is not competent and probative evidence in the matter.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The only competent evidence in this matter in the record is the opinion of the VA examiner who, citing to clinical findings indicated, in essence that there was no underlying pathology for the Veteran's complaints of myofascial thoracolumbar pain (i.e., no disability) and further opined that any current thoracolumbar spine would be unrelated to the Veteran's service and his service-connected residuals of a C-5 fracture.  In support he supported to the lack of any clinical findings of thoracolumbar pathology.  There is no competent evidence to the contrary, and the Board finds that opinion persuasive evidence that the Veteran does not have a thoracolumbar disability related either to his service or secondary to his service-connected residuals of a C-5 fracture.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Left shoulder 

The Veteran's STRs show that in July 1989 he was seen for left shoulder complaints; no findings were noted at that time.  He again reported he was having problems with his left shoulder in March 1990, and an examination found tenderness in the scapular body, but no limitation of motion of the shoulder.  He had tenderness in the trapezius in July 1990.  He wrote a statement in service to the effect that he had sustained a left shoulder strain in the motorcycle accident.  

The next indication of any problems involving the left shoulder was in September 2007.  At that time it was noted the Veteran had been in a motor vehicle accident that month and reported shoulder pain.  It is not clear from the record which shoulder was involved; the chiropractor's notes note abnormalities of both shoulders.  

A September 2012 VA examination report notes the Veteran reported that his left shoulder complaints had started in service and have continued since then.  The examiner concluded it was less likely than not that his left shoulder tendinitis is related to service or his service-connected C-5 fracture.  He added that the left shoulder disability was not aggravated by the cervical spine disability.  He acknowledged that there was some mention of complaints pertaining to the left shoulder in service, but there is no further mention of such problems for many years after service.  He also noted that the Veteran's C-5 fracture would not cause shoulder pathology.  

The Veteran's assertions that a left shoulder disability is related to service or his service-connected residuals of a C-55 fracture are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  The etiology of a left shoulder disability is a medical question that falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The only competent evidence regarding a nexus between any current left shoulder disorder and the Veteran's service is the opinion of the VA examiner who, citing to clinical records, found that any such disability is unrelated to service or to the Veteran's service-connected residuals of a C-5 fracture.  He provided rationale for the opinion, and it is persuasive evidence in this matter.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


ORDER

Service connection for a bilateral lower extremity disability, a thoracic spine disability and for a left shoulder disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


